Citation Nr: 1423932	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for osteoarthritis, status post arthroscopic surgery of the left knee, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel











INTRODUCTION

The Veteran had active military service from September 1986 to March 1987, and from January 1988 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In the course of this appeal, the Veteran's left knee disability has been manifested by complaints of pain and limitation of motion; objectively, he has at least 85 degrees of flexion and full extension.

2.  The Veteran has had moderate instability of the left knee, variously diagnosed as anterior/posterior and medical/lateral.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2013).

2.  The criteria for the assignment of a separate 20 percent evaluation for the service-connected left knee disability based on moderate instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations were obtained in 2009, 2011, and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.



Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43   (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's left knee disability is rated as 20 percent disabling under Diagnostic Codes 5003-5261 effective from December 2001.  The RO accepted a January 2009 statement as a request for a higher evaluation.  As the Veteran's claim was received by VA in January 2009, the rating period on appeal may be from January 2008, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2013).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A February 2009 VA examination report is of record.  It reflects that there was instability (anterior/posterior) which was described as moderate.  Weakness and locking were also noted to be present.  Joint symptoms did not include deformity or stiffness.  Left flexion was to 110 degrees and extension to zero degrees.  Objective evidence of pain was noted.  McMurray's testing was positive.  No joint ankylosis was present.  Accompanying MRI (magnetic resonance imaging) findings showed left knee severe osteoarthritis.  Left knee osteoarthritis was diagnosed.  


Upon examination in August 2011, the Veteran had left knee range of flexion from 0 to 100 degrees.  No limitation of extension was measured.  Pain on motion testing was demonstrated.  Left knee joint symptoms were noted to include deformity, giving way, instability, pain, stiffness, weakness, and daily episodes of subluxation.  Incoordination was not shown.  Instability (medial/lateral), described as moderate, was present.  McMurray's testing was positive.  January 2011 MRI findings were reported to show left knee severe tricompartmental degenerative changes.  Multicompartmental moderate degenerative changes of the left knee was diagnosed.  

An October 2013 VA examination report shows that status post left knee arthroscopic menisectomy with residual tricompartmental osteoarthritis was diagnosed.  The Veteran denied having flare-ups which impacted left knee function.  The Veteran had left knee range of flexion from 0 to 90 degrees, with pain beginning at 85 degrees.  No limitation of extension was measured.  Pain on motion testing was demonstrated, as was disturbance of locomotion.  Neither instability (anterior, posterior or medial-lateral) nor subluxation/dislocation was reported to be shown.  

Under Diagnostic Code 5010, arthritis substantiated by X-ray is to be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is to be rated on the basis of limitation of motion, or a minimum rating of 10 percent if noncompensable under the appropriate diagnostic codes for limitation of motion.

Under Diagnostic Code 5260, the Veteran would be entitled to a 30 percent rating if he had flexion limited to 15 degrees.  The evidence is against such a finding.  The Veteran's flexion has routinely has been far greater than 30 degrees, even when limited by pain and after repetitive use, which would account for limitation due to fatigability, weakness, and other factors. 

Under Diagnostic Code 5261, the Veteran would be entitled to a 30 percent rating if he had leg extension limited to 20 degrees. The evidence is against such a finding, even when considering any complaints of pain and after repetitive use, which would account for limitation due to fatigability, weakness, and other factors.  Extension findings during the appeal period have been consistently to zero degrees.  

The Rating Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges the Veteran's complaints of pain; however, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The evidence shows that the Veteran does not experience such functional loss to a degree that would warrant a higher rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  In addition, the examiner in August 2011 and October 2013 commented that additional limitations were not exhibited after range of motion tests.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.

The Board has also considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  Diagnostic Code 5256 is not applicable because the medical evidence is against a finding of ankylosis associated with the Veteran's left knee disability.  There is also no medical evidence of nonunion or malunion of the tibia or fibula with at least moderate knee or ankle disability (Diagnostic Code 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (Diagnostic Code5263).  The record also does not reflect genu varus.  With regard to Diagnostic Code 5258, the evidence is against a finding of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion; thus, those diagnostic codes are not applicable.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca.  The Board acknowledges that the February 2009 and August 2011 VA examiners found additional limitation of left knee motion due to pain.  In October 2013 the VA examiner did not find additional limitation in range of motion following repetitive use testing, but did affirmatively comment that functional loss and/or impairment was shown manifested by reduced movement, pain, disturbance of locomotion and interfering with sitting, standing and weight-bearing.  




The Board finds that the Veteran's current 20 percent disability rating for the left knee disability takes into consideration and incorporates any additional functional loss due to pain.  The left knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 20 percent.  See DeLuca.  The current limitation of flexion of the left knee and the symptoms of pain are encompassed in the current 20 percent rating under Diagnostic Codes 5003-5261.

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the left knee, but finds that he should not.  While the August 2011 VA examination noted the presence of granulation tissue scarring present at the ventral notch, and the October 2013 VA examination report commented that the left knee scar associated with the Veteran's status post arthroscopic surgery was neither painful and/or unstable, or encompassing an area greater than six square inches, the evidence is against a finding that the Veteran has a scar which is painful and/or unstable, or a total area of 39 square centimeters (6 square inches) in size.

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5257 for moderate instability of the left knee.  While instability was not reported in October 2013, the VA examiners in February 2009 and August 2011 reported positive findings of moderate left knee instability.

A separate compensable rating for limitation of extension pursuant to VAOPGCPREC 9-2004 is not for application since there are no findings of limited extension of the left knee at any time. 



In conclusion, the Board finds that the assignment of a disability rating in excess of 20 percent under Diagnostic Codes 5003 and 5261 for the left knee osteoarthritis status post arthroscopic surgery is not warranted, and the claim for a rating in excess of 20 percent is denied.  However, mindful that moderate instability was shown in February 2009 and August 2011, the Board finds that a separate 20 percent rating under Diagnostic Code 5257 is warranted for moderate instability of the left knee.  The claim is granted to that extent.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left knee disabilities.  Complaints of pain, limitation of motion and instability are specifically contemplated by the rating criteria.  As discussed above, there is a higher rating available under the applicable diagnostic codes, but the Veteran's service-connected disability now being evaluated is not productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).














ORDER

Entitlement to an evaluation in excess of 20 percent disabling for service-connected osteoarthritis, status post arthroscopic surgery of the left knee, is denied.

Entitlement to a separate 20 percent disability rating for left knee instability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


